                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION


JOHN EDWARD BEAN,                                  )
                                                   )
                       Petitioner,                 )
                                                   )
v.                                                 )
                                                   )
BUREAU OF PRISONS,                                 )
                                                   )
                       Respondent.                 )   Civil Action No. 3: 19-CV-0820-C-BK


                                              ORDER

       Before the Court are the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge advising that Petitioner John Edward Bean's Petition for Writ of Habeas

Corpus under 28 U.S.C. § 2241 should be summarily dismissed without prejudice as premature.

Plaintiff has failed to file any objections and the time to do so has now expired.

       The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none. It is therefore ORDERED that the Findings, Conclusions, and Recommendation

are hereby ADOPTED as the findings and conclusions of the Court. For the reasons stated

therein, Petitioner's Petition for Writ of Habeas Corpus under 28 U.S.C. § 2241 is hereby

DISMISSED without prejudice 71remature.
                       "7 ,.......-· ---
       so ORDERED thisczS_L_          day of April, 2019.
